ACCEPTED
                                                                                   03-13-00081-CV
                                                                                           6667047
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                              8/26/2015 3:46:01 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK




                                                                  FILED IN
                                                           3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
                            NO. 03-13-00081-CV             8/26/2015 3:46:01 PM
                                                             JEFFREY D. KYLE
                                                                   Clerk

                     IN THE COURT OF APPEALS
                 FOR THE THIRD DISTRICT OF TEXAS
                         AT AUSTIN, TEXAS


   TWENTY FIRST CENTURY HOLDINGS, INC., D/B/A AMERICAN
                       GEOTHERMAL
    SYSTEMS, INC., VICTOR DEMARCO, AND N. WEST SHORT,
                         Appellants,

                                      v.

              PRECISION GEOTHERMAL DRILLING, LLC
                            Appellee.


           AGREED MOTION TO DISMISS WITH PREJUDICE

      Appellants Twenty First Century Holdings, Inc. d/b/a American Geothermal

Systems, Inc., Victor DeMarco, and N. West Short (Appellants) file this Agreed

Motion to Dismiss with Prejudice any and all claims asserted by and between

Appellants and Appellee Precision Geothermal Drilling, LLC, on the ground that

these parties have reached a settlement. An Agreed Order of Dismissal

accompanies this Motion.




                                      1
                                     Respectfully submitted,

                                     West Short & Associates, P.C.

                                     By:   \\s..~~e -
                                           N":West Short
                                           Bar No. 00788407
                                           313 West lOth Street
                                           Georgetown, Texas 78626
                                           Telephone: 512-864-3911
                                           Facsimile: 512-864-3966
                                           West.short@westshortlawfirm.com




                      CERTIFICATE OF CONFERENCE

      Pursuant to TEX. R. APP. P. 1O.l(a)(5), the undersigned states that he has
conferred with counsel for Precision Geothermal Drilling, LLC concerning the
merits of this Agreed Motion To Dismiss with Prejudice and this Agreed Motion to
Dismiss with Prejudice is not opposed.




                                           \.'\__~~:c-·
                                            . West Short




                                       2
                         CERTIFICATE OF SERVICE

      The undersigned certifies that a true and correct copy of the foregoing
document was served by facsimile, e-mail, or e-service, in accordance with the
Texas Rules of Appellate Procedure on this~-day of ~IS=>---& , "20 15 upon the
following:

                  The Snell Law Firm, PLLC
                  Jason Snell
                  The Littlefield Building
                  106 E. 6th Street, Suite 330
                  Austin, Texas 78701
                  512-477-5294 (fax)

                  ATTORNEYS FOR PRECISION
                  GEOTHERMAL DRILLING, LLC




                                        3